          Case 2:18-cv-02376-GMS Document 19 Filed 10/05/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brent A. Dewoody,                                   No. CV-18-02376-PHX-GMS
10                   Plaintiff,                          ORDER
11   v.
12   DKAZ Holdings LLC, et al.,
13                   Defendants.
14
15            The Court has been advised that this case has settled (Doc. 18).
16            IT IS THEREFORE ORDERED that this matter will, without further Order of
17   this Court, be dismissed with prejudice within 30 days of the date of this Order unless a
18   stipulation to dismiss is filed prior to the dismissal date.
19            IT IS FURTHER ORDERED vacating any pending hearings.
20            IT IS FURTHER ORDERED denying all pending motions as moot.
21            IT IS FURTHER ORDERED directing the Clerk of Court to terminate this
22   matter on November 5, 2018 without further leave of Court.
23            Dated this 5th day of October, 2018.
24
25
26
27
28
